Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 12, 2017

The Court of Appeals hereby passes the following order:

A17D0216. STEPHEN RAY HOKE v. CLERK OF THE COURTS OF
    TATTNALL COUNTY, GEORGIA.

      On December 19, 2016, Stephen Ray Hoke filed this application for
discretionary review, seeking to appeal the trial court’s order denying his request to
proceed in forma pauperis for the purpose of seeking mandamus relief. We lack
jurisdiction.
      The Supreme Court has exclusive appellate jurisdiction over all cases involving
extraordinary remedies, including mandamus.1 See Ga. Const. of 1983, Art. VI, Sec.
VI, Par. III (5); Ladzinske v. Allen, 280 Ga. 264, 264 (626 SE2d 83) (2006) (“[C]ases
involving the grant or denial of mandamus are within the exclusive jurisdiction of
[the Supreme] Court without regard to the underlying subject matter or the legal
issues raised.” (punctuation omitted)). Accordingly, this case is hereby
TRANSFERRED to the Supreme Court for disposition.




      1
       Pursuant to the Appellate Jurisdiction Review Act of 2016, the Court of
Appeals will have jurisdiction over discretionary applications involving extraordinary
remedies filed on or after January 1, 2017. See Ga. L. 2016, p. 883, § 3-1 [codified
as OCGA § 15-3-3.1 (a) (5)].
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 01/12/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.